Milligan, J.,
delivered the order of the court:
This is a claim for three bales of cotton alleged to have been captured in the city of Savannah, by the United States military forces, in 1864.
*642The court is satisfied that the claimant consistently adhered to the United States throughout the rebellion, and did give no aid or comfort to persons engaged therein.
The seizure, shipment, and sale of three bales of sea-island cotton is fully established, and also that the proceeds of the sale were paid into the Treasury.
It appears, however, that the cotton under consideration was purchased jointly by the claimant and one Casey; and rejecting the claimant’s own testimony, which we are bound under the statute to do, there is ho evidence whatever to show the amount of the plan tiff’s interest in the cotton claimed.
Under this state of facts, we feel it to be the safer rule to suspend final judgment in the case, and give the claimant au opportunity to show by legal testimony the amount of his interest in the cotton claimed, or make good the proof of the entire amount he claims.
The cause remanded to the general docket.